Case 5:20-cv-01544-JGB-SHK Document 16 Filed 11/13/20 Page 1 of 30 Page ID #:116




    1 Eugene P. Ramirez (State Bar No. 134865)
       epr@manningllp.com
    2 Tony M. Sain (State Bar No. 251626)
       tms@manningllp.com
    3 Garros Chan (State Bar No. 320561)
       gxc@manningllp.com
    4 MANNING & KASS
      ELLROD, RAMIREZ, TRESTER LLP
    5 801 S. Figueroa St, 15th Floor
      Los Angeles, California 90017-3012
    6 Telephone: (213) 624-6900
      Facsimile: (213) 624-6999
    7
      Attorneys for Defendants, COUNTY OF
    8 RIVERSIDE and STAN SNIFF
    9                         UNITED STATES DISTRICT COURT
  10        CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
  11
  12 CHRISTOPHER LINGA, JOHNNY                   Case No. 5:20-CV-01544-JGB-SHK
     LINGA, LISA DAVIS, and OSCAR
  13 MOORE,                                      [The Hon. District Judge, Jesus G.
                                                 Bernal, Magistrate Judge, Shashi H.
  14                 Plaintiff,                  Kewalramani]
  15        v.
                                                 DEFENDANTS COUNTY OF
  16 COUNTY OF RIVERSIDE, STATE                  RIVERSIDE AND STAN SNIFF'S
     OF CALIFORNIA, STAN SNIFF,                  ANSWER TO FIRST AMENDED
  17 CALIFORNIA POLICE                           COMPLAINT; DEMAND FOR
     ACTIVITIES/ALTHLETIC LEAGUE,                JURY TRIAL
  18 NATIONAL POLICE
     ACTIVITIES/ALTHLETIC LEAGUE,
  19 ESTATE OF KEVIN DUFFY and
     DOES 1-10,
  20
                Defendant.
  21
  22        Pursuant to Rule 8(b) of the Federal Rules of Civil Procedure, Defendants
  23 COUNTY OF RIVERSIDE and STAN SNIFF ("Defendants") answer the First
  24 Amended Complaint of Plaintiffs ("Plaintiffs"). If an averment is not specifically
  25 admitted, it is hereby denied.
  26                    ANSWER TO FIRST AMENDED COMPLAINT
  27        1.       Answering Paragraph 1, Defendants lack sufficient knowledge or
  28 information to form a belief concerning the truth of the factual allegations contained

                 DEFENDANTS COR AND SNIFFS' ANSWER TO FAC; DEMAND FOR JURY TRIAL
Case 5:20-cv-01544-JGB-SHK Document 16 Filed 11/13/20 Page 2 of 30 Page ID #:117




    1 therein and on that basis deny such allegations. Paragraph 1 further contains legal
    2 conclusions and argument as to which no response is required.
    3        2.       Answering Paragraph 2, Defendants lack sufficient knowledge or
    4 information to form a belief concerning the truth of the factual allegations contained
    5 therein and on that basis deny such allegations. Paragraph 2 further contains legal
    6 conclusions and argument as to which no response is required.
    7        3.       Answering Paragraph 3, Defendants lack sufficient knowledge or
    8 information to form a belief concerning the truth of the factual allegations contained
    9 therein and on that basis deny such allegations. Paragraph 3 further contains legal
  10 conclusions and argument as to which no response is required.
  11         4.       Answering Paragraph 4, Defendants lack sufficient knowledge or
  12 information to form a belief concerning the truth of the factual allegations contained
  13 therein and on that basis deny such allegations. Paragraph 4 further contains legal
  14 conclusions and argument as to which no response is required.
  15         5.       Answering Paragraph 5, Defendants lack sufficient knowledge or
  16 information to form a belief concerning the truth of the factual allegations contained
  17 therein and on that basis deny such allegations. Paragraph 5 further contains legal
  18 conclusions and argument as to which no response is required.
  19         6.       Answering Paragraph 6, Defendants lack sufficient knowledge or
  20 information to form a belief concerning the truth of the factual allegations contained
  21 therein and on that basis deny such allegations. Paragraph 6 further contains legal
  22 conclusions and argument as to which no response is required.
  23         7.       Answering Paragraph 7, Defendants admit that COUNTY is a municipal
  24 corporation existing under the laws of the State of California. Except as expressly
  25 admitted herein, Defendants deny each and every allegation contained therein.
  26         8.       Answering Paragraph 8, Defendants admit that SNIFF is the former
  27 Sheriff for Riverside County Sheriff's Department ("RCSD"). Except as expressly
  28 admitted herein, Defendants deny each and every allegation contained therein.

                                                2
                  DEFENDANTS COR AND SNIFFS' ANSWER TO FAC; DEMAND FOR JURY TRIAL
Case 5:20-cv-01544-JGB-SHK Document 16 Filed 11/13/20 Page 3 of 30 Page ID #:118




    1        9.       Answering Paragraph 9, Defendants lack sufficient knowledge or
    2 information to form a belief concerning the truth of the factual allegations contained
    3 therein and on that basis deny such allegations. Paragraph 9 further contains legal
    4 conclusions and argument as to which no response is required.
    5        10.      Answering Paragraph 10, Defendants lack sufficient knowledge or
    6 information to form a belief concerning the truth of the factual allegations contained
    7 therein and on that basis deny such allegations. Paragraph 10 further contains legal
    8 conclusions and argument as to which no response is required.
    9        11.      Answering Paragraph 11, Defendants lack sufficient knowledge or
  10 information to form a belief concerning the truth of the factual allegations contained
  11 therein and on that basis deny such allegations. Paragraph 11 further contains legal
  12 conclusions and argument as to which no response is required.
  13         12.      Answering Paragraph 12, Defendants lack sufficient knowledge or
  14 information to form a belief concerning the truth of the factual allegations contained
  15 therein and on that basis deny such allegations. Paragraph 12 further contains legal
  16 conclusions and argument as to which no response is required.
  17         13.      Answering Paragraph 13, Defendants lack sufficient knowledge or
  18 information to form a belief concerning the truth of the factual allegations contained
  19 therein and on that basis deny such allegations. Paragraph 13 further contains legal
  20 conclusions and argument as to which no response is required.
  21         14.      Answering Paragraph 14, Defendants lack sufficient knowledge or
  22 information to form a belief concerning the truth of the factual allegations contained
  23 therein and on that basis deny such allegations. Paragraph 14 further contains legal
  24 conclusions and argument as to which no response is required.
  25         15.      Answering Paragraph 15, Defendants lack sufficient knowledge or
  26 information to form a belief concerning the truth of the factual allegations contained
  27 therein and on that basis deny such allegations. Paragraph 15 further contains legal
  28 conclusions and argument as to which no response is required.

                                                3
                  DEFENDANTS COR AND SNIFFS' ANSWER TO FAC; DEMAND FOR JURY TRIAL
Case 5:20-cv-01544-JGB-SHK Document 16 Filed 11/13/20 Page 4 of 30 Page ID #:119




    1        16.    Answering Paragraph 16, Defendants lack sufficient knowledge or
    2 information to form a belief concerning the truth of the factual allegations contained
    3 therein and on that basis deny such allegations. Paragraph 16 further contains legal
    4 conclusions and argument as to which no response is required.
    5        17.    Answering Paragraph 17, Defendants lack sufficient knowledge or
    6 information to form a belief concerning the truth of the factual allegations contained
    7 therein and on that basis deny such allegations. Paragraph 17 further contains legal
    8 conclusions and argument as to which no response is required.
    9        18.    Answering Paragraph 18, Defendants lack sufficient knowledge or
  10 information to form a belief concerning the truth of the factual allegations contained
  11 therein and on that basis deny such allegations. Paragraph 18 further contains legal
  12 conclusions and argument as to which no response is required.
  13         19.    Answering Paragraph 19, Defendants lack sufficient knowledge or
  14 information to form a belief concerning the truth of the factual allegations contained
  15 therein and on that basis deny such allegations. Paragraph 19 further contains legal
  16 conclusions and argument as to which no response is required.
  17         20.    Answering Paragraph 20, Defendants lack sufficient knowledge or
  18 information to form a belief concerning the truth of the factual allegations contained
  19 therein and on that basis deny such allegations. Paragraph 20 further contains legal
  20 conclusions and argument as to which no response is required.
  21         21.    Answering Paragraph 21, Defendants lack sufficient knowledge or
  22 information to form a belief concerning the truth of the factual allegations contained
  23 therein and on that basis deny such allegations. Paragraph 21 further contains legal
  24 conclusions and argument as to which no response is required.
  25         22.    Answering Paragraph 22, Defendants lack sufficient knowledge or
  26 information to form a belief concerning the truth of the factual allegations contained
  27 therein and on that basis deny such allegations. Paragraph 22 further contains legal
  28 conclusions and argument as to which no response is required.

                                                4
               DEFENDANTS COR AND SNIFFS' ANSWER TO FAC; DEMAND FOR JURY TRIAL
Case 5:20-cv-01544-JGB-SHK Document 16 Filed 11/13/20 Page 5 of 30 Page ID #:120




    1        23.    Answering Paragraph 23, Defendants lack sufficient knowledge or
    2 information to form a belief concerning the truth of the factual allegations contained
    3 therein and on that basis deny such allegations. Paragraph 23 further contains legal
    4 conclusions and argument as to which no response is required.
    5        24.    Answering Paragraph 24, Defendants lack sufficient knowledge or
    6 information to form a belief concerning the truth of the factual allegations contained
    7 therein and on that basis deny such allegations. Paragraph 24 further contains legal
    8 conclusions and argument as to which no response is required.
    9        25.    Answering Paragraph 25, Defendants lack sufficient knowledge or
  10 information to form a belief concerning the truth of the factual allegations contained
  11 therein and on that basis deny such allegations. Paragraph 25 further contains legal
  12 conclusions and argument as to which no response is required.
  13         26.    Answering Paragraph 26, Defendants lack sufficient knowledge or
  14 information to form a belief concerning the truth of the factual allegations contained
  15 therein and on that basis deny such allegations. Paragraph 26 further contains legal
  16 conclusions and argument as to which no response is required.
  17         27.    Answering Paragraph 27, Defendants lack sufficient knowledge or
  18 information to form a belief concerning the truth of the factual allegations contained
  19 therein and on that basis deny such allegations. Paragraph 27 further contains legal
  20 conclusions and argument as to which no response is required.
  21         28.    Answering Paragraph 28, Defendants lack sufficient knowledge or
  22 information to form a belief concerning the truth of the factual allegations contained
  23 therein and on that basis deny such allegations. Paragraph 28 further contains legal
  24 conclusions and argument as to which no response is required.
  25         29.    Answering Paragraph 29, Defendants lack sufficient knowledge or
  26 information to form a belief concerning the truth of the factual allegations contained
  27 therein and on that basis deny such allegations. Paragraph 29 further contains legal
  28 conclusions and argument as to which no response is required.

                                                5
               DEFENDANTS COR AND SNIFFS' ANSWER TO FAC; DEMAND FOR JURY TRIAL
Case 5:20-cv-01544-JGB-SHK Document 16 Filed 11/13/20 Page 6 of 30 Page ID #:121




    1        30.    Answering Paragraph 30, Defendants lack sufficient knowledge or
    2 information to form a belief concerning the truth of the factual allegations contained
    3 therein and on that basis deny such allegations. Paragraph 30 further contains legal
    4 conclusions and argument as to which no response is required.
    5        31.    Answering Paragraph 31, Defendants lack sufficient knowledge or
    6 information to form a belief concerning the truth of the factual allegations contained
    7 therein and on that basis deny such allegations. Paragraph 31 further contains legal
    8 conclusions and argument as to which no response is required.
    9        32.    Answering Paragraph 32, Defendants lack sufficient knowledge or
  10 information to form a belief concerning the truth of the factual allegations contained
  11 therein and on that basis deny such allegations. Paragraph 32 further contains legal
  12 conclusions and argument as to which no response is required.
  13         33.    Answering Paragraph 33, Defendants lack sufficient knowledge or
  14 information to form a belief concerning the truth of the factual allegations contained
  15 therein and on that basis deny such allegations. Paragraph 33 further contains legal
  16 conclusions and argument as to which no response is required.
  17         34.    Answering Paragraph 34, Defendants lack sufficient knowledge or
  18 information to form a belief concerning the truth of the factual allegations contained
  19 therein and on that basis deny such allegations. Paragraph 34 further contains legal
  20 conclusions and argument as to which no response is required.
  21         35.    Answering Paragraph 35, Defendants lack sufficient knowledge or
  22 information to form a belief concerning the truth of the factual allegations contained
  23 therein and on that basis deny such allegations. Paragraph 35 further contains legal
  24 conclusions and argument as to which no response is required.
  25         36.    Answering Paragraph 36, Defendants lack sufficient knowledge or
  26 information to form a belief concerning the truth of the factual allegations contained
  27 therein and on that basis deny such allegations. Paragraph 36 further contains legal
  28 conclusions and argument as to which no response is required.

                                                6
               DEFENDANTS COR AND SNIFFS' ANSWER TO FAC; DEMAND FOR JURY TRIAL
Case 5:20-cv-01544-JGB-SHK Document 16 Filed 11/13/20 Page 7 of 30 Page ID #:122




    1        37.    Answering Paragraph 37, Defendants lack sufficient knowledge or
    2 information to form a belief concerning the truth of the factual allegations contained
    3 therein and on that basis deny such allegations. Paragraph 37 further contains legal
    4 conclusions and argument as to which no response is required.
    5        38.    Answering Paragraph 38, Defendants lack sufficient knowledge or
    6 information to form a belief concerning the truth of the factual allegations contained
    7 therein and on that basis deny such allegations. Paragraph 38 further contains legal
    8 conclusions and argument as to which no response is required.
    9        39.    Answering Paragraph 39, Defendants lack sufficient knowledge or
  10 information to form a belief concerning the truth of the factual allegations contained
  11 therein and on that basis deny such allegations. Paragraph 39 further contains legal
  12 conclusions and argument as to which no response is required.
  13         40.    Answering Paragraph 40, Defendants lack sufficient knowledge or
  14 information to form a belief concerning the truth of the factual allegations contained
  15 therein and on that basis deny such allegations. Paragraph 40 further contains legal
  16 conclusions and argument as to which no response is required.
  17         41.    Answering Paragraph 41, Defendants lack sufficient knowledge or
  18 information to form a belief concerning the truth of the factual allegations contained
  19 therein and on that basis deny such allegations. Paragraph 41 further contains legal
  20 conclusions and argument as to which no response is required.
  21         42.    Answering Paragraph 42, Defendants lack sufficient knowledge or
  22 information to form a belief concerning the truth of the factual allegations contained
  23 therein and on that basis deny such allegations. Paragraph 42 further contains legal
  24 conclusions and argument as to which no response is required.
  25         43.    Answering Paragraph 43, Defendants lack sufficient knowledge or
  26 information to form a belief concerning the truth of the factual allegations contained
  27 therein and on that basis deny such allegations. Paragraph 43 further contains legal
  28 conclusions and argument as to which no response is required.

                                                7
               DEFENDANTS COR AND SNIFFS' ANSWER TO FAC; DEMAND FOR JURY TRIAL
Case 5:20-cv-01544-JGB-SHK Document 16 Filed 11/13/20 Page 8 of 30 Page ID #:123




    1        44.    Answering Paragraph 44, Defendants lack sufficient knowledge or
    2 information to form a belief concerning the truth of the factual allegations contained
    3 therein and on that basis deny such allegations. Paragraph 44 further contains legal
    4 conclusions and argument as to which no response is required.
    5        45.    Answering Paragraph 45, Defendants lack sufficient knowledge or
    6 information to form a belief concerning the truth of the factual allegations contained
    7 therein and on that basis deny such allegations. Paragraph 45 further contains legal
    8 conclusions and argument as to which no response is required.
    9        46.    Answering Paragraph 46, Defendants lack sufficient knowledge or
  10 information to form a belief concerning the truth of the factual allegations contained
  11 therein and on that basis deny such allegations. Paragraph 46 further contains legal
  12 conclusions and argument as to which no response is required.
  13         47.    Answering Paragraph 47, Defendants lack sufficient knowledge or
  14 information to form a belief concerning the truth of the factual allegations contained
  15 therein and on that basis deny such allegations. Paragraph 47 further contains legal
  16 conclusions and argument as to which no response is required.
  17         48.    Answering Paragraph 48, Defendants lack sufficient knowledge or
  18 information to form a belief concerning the truth of the factual allegations contained
  19 therein and on that basis deny such allegations. Paragraph 48 further contains legal
  20 conclusions and argument as to which no response is required.
  21         49.    Answering Paragraph 49, Defendants lack sufficient knowledge or
  22 information to form a belief concerning the truth of the factual allegations contained
  23 therein and on that basis deny such allegations. Paragraph 49 further contains legal
  24 conclusions and argument as to which no response is required.
  25         50.    Answering Paragraph 50, Defendants lack sufficient knowledge or
  26 information to form a belief concerning the truth of the factual allegations contained
  27 therein and on that basis deny such allegations. Paragraph 50 further contains legal
  28 conclusions and argument as to which no response is required.

                                                8
               DEFENDANTS COR AND SNIFFS' ANSWER TO FAC; DEMAND FOR JURY TRIAL
Case 5:20-cv-01544-JGB-SHK Document 16 Filed 11/13/20 Page 9 of 30 Page ID #:124




    1        51.    Answering Paragraph 51, Defendants lack sufficient knowledge or
    2 information to form a belief concerning the truth of the factual allegations contained
    3 therein and on that basis deny such allegations. Paragraph 51 further contains legal
    4 conclusions and argument as to which no response is required.
    5        52.    Answering Paragraph 52, Defendants lack sufficient knowledge or
    6 information to form a belief concerning the truth of the factual allegations contained
    7 therein and on that basis deny such allegations. Paragraph 52 further contains legal
    8 conclusions and argument as to which no response is required.
    9        53.    Answering Paragraph 53, Defendants lack sufficient knowledge or
  10 information to form a belief concerning the truth of the factual allegations contained
  11 therein and on that basis deny such allegations. Paragraph 53 further contains legal
  12 conclusions and argument as to which no response is required.
  13         54.    Answering Paragraph 54, Defendants lack sufficient knowledge or
  14 information to form a belief concerning the truth of the factual allegations contained
  15 therein and on that basis deny such allegations. Paragraph 54 further contains legal
  16 conclusions and argument as to which no response is required.
  17         55.    Answering Paragraph 55, Defendants lack sufficient knowledge or
  18 information to form a belief concerning the truth of the factual allegations contained
  19 therein and on that basis deny such allegations. Paragraph 55 further contains legal
  20 conclusions and argument as to which no response is required.
  21         56.    Answering Paragraph 56, Defendants lack sufficient knowledge or
  22 information to form a belief concerning the truth of the factual allegations contained
  23 therein and on that basis deny such allegations. Paragraph 56 further contains legal
  24 conclusions and argument as to which no response is required.
  25         57.    Answering Paragraph 57, Defendants lack sufficient knowledge or
  26 information to form a belief concerning the truth of the factual allegations contained
  27 therein and on that basis deny such allegations. Paragraph 57 further contains legal
  28 conclusions and argument as to which no response is required.

                                                9
               DEFENDANTS COR AND SNIFFS' ANSWER TO FAC; DEMAND FOR JURY TRIAL
Case 5:20-cv-01544-JGB-SHK Document 16 Filed 11/13/20 Page 10 of 30 Page ID #:125




    1        58.    Answering Paragraph 58, Defendants lack sufficient knowledge or
    2 information to form a belief concerning the truth of the factual allegations contained
    3 therein and on that basis deny such allegations. Paragraph 58 further contains legal
    4 conclusions and argument as to which no response is required.
    5        59.    Answering Paragraph 59, Defendants lack sufficient knowledge or
    6 information to form a belief concerning the truth of the factual allegations contained
    7 therein and on that basis deny such allegations. Paragraph 59 further contains legal
    8 conclusions and argument as to which no response is required.
    9        60.    Answering Paragraph 60, Defendants lack sufficient knowledge or
   10 information to form a belief concerning the truth of the factual allegations contained
   11 therein and on that basis deny such allegations. Paragraph 60 further contains legal
   12 conclusions and argument as to which no response is required.
   13        61.    Answering Paragraph 61, Defendants lack sufficient knowledge or
   14 information to form a belief concerning the truth of the factual allegations contained
   15 therein and on that basis deny such allegations. Paragraph 61 further contains legal
   16 conclusions and argument as to which no response is required.
   17        62.    Answering Paragraph 62, Defendants lack sufficient knowledge or
   18 information to form a belief concerning the truth of the factual allegations contained
   19 therein and on that basis deny such allegations. Paragraph 62 further contains legal
   20 conclusions and argument as to which no response is required.
   21        63.    Answering Paragraph 63, Defendants lack sufficient knowledge or
   22 information to form a belief concerning the truth of the factual allegations contained
   23 therein and on that basis deny such allegations. Paragraph 63 further contains legal
   24 conclusions and argument as to which no response is required.
   25        64.    Answering Paragraph 64, Defendants lack sufficient knowledge or
   26 information to form a belief concerning the truth of the factual allegations contained
   27 therein and on that basis deny such allegations. Paragraph 64 further contains legal
   28 conclusions and argument as to which no response is required.

                                                10
               DEFENDANTS COR AND SNIFFS' ANSWER TO FAC; DEMAND FOR JURY TRIAL
Case 5:20-cv-01544-JGB-SHK Document 16 Filed 11/13/20 Page 11 of 30 Page ID #:126




    1        65.    Answering Paragraph 65, Defendants lack sufficient knowledge or
    2 information to form a belief concerning the truth of the factual allegations contained
    3 therein and on that basis deny such allegations. Paragraph 65 further contains legal
    4 conclusions and argument as to which no response is required.
    5        66.    Answering Paragraph 66, Defendants lack sufficient knowledge or
    6 information to form a belief concerning the truth of the factual allegations contained
    7 therein and on that basis deny such allegations. Paragraph 66 further contains legal
    8 conclusions and argument as to which no response is required.
    9        67.    Answering Paragraph 67, Defendants lack sufficient knowledge or
   10 information to form a belief concerning the truth of the factual allegations contained
   11 therein and on that basis deny such allegations. Paragraph 67 further contains legal
   12 conclusions and argument as to which no response is required.
   13        68.    Answering Paragraph 68, Defendants lack sufficient knowledge or
   14 information to form a belief concerning the truth of the factual allegations contained
   15 therein and on that basis deny such allegations. Paragraph 68 further contains legal
   16 conclusions and argument as to which no response is required.
   17        69.    Answering Paragraph 69, Defendants lack sufficient knowledge or
   18 information to form a belief concerning the truth of the factual allegations contained
   19 therein and on that basis deny such allegations. Paragraph 69 further contains legal
   20 conclusions and argument as to which no response is required.
   21        70.    Answering Paragraph 70, Defendants lack sufficient knowledge or
   22 information to form a belief concerning the truth of the factual allegations contained
   23 therein and on that basis deny such allegations. Paragraph 70 further contains legal
   24 conclusions and argument as to which no response is required.
   25        71.    Answering Paragraph 71, Defendants lack sufficient knowledge or
   26 information to form a belief concerning the truth of the factual allegations contained
   27 therein and on that basis deny such allegations. Paragraph 71 further contains legal
   28 conclusions and argument as to which no response is required.

                                                11
               DEFENDANTS COR AND SNIFFS' ANSWER TO FAC; DEMAND FOR JURY TRIAL
Case 5:20-cv-01544-JGB-SHK Document 16 Filed 11/13/20 Page 12 of 30 Page ID #:127




    1        72.    Answering Paragraph 72, Defendants lack sufficient knowledge or
    2 information to form a belief concerning the truth of the factual allegations contained
    3 therein and on that basis deny such allegations. Paragraph 72 further contains legal
    4 conclusions and argument as to which no response is required.
    5        73.    Answering Paragraph 73, Defendants lack sufficient knowledge or
    6 information to form a belief concerning the truth of the factual allegations contained
    7 therein and on that basis deny such allegations. Paragraph 73 further contains legal
    8 conclusions and argument as to which no response is required.
    9        74.    Answering Paragraph 74, Defendants lack sufficient knowledge or
   10 information to form a belief concerning the truth of the factual allegations contained
   11 therein and on that basis deny such allegations. Paragraph 74 further contains legal
   12 conclusions and argument as to which no response is required.
   13        75.    Answering Paragraph 75, Defendants lack sufficient knowledge or
   14 information to form a belief concerning the truth of the factual allegations contained
   15 therein and on that basis deny such allegations. Paragraph 75 further contains legal
   16 conclusions and argument as to which no response is required.
   17        76.    Answering Paragraph 76, Defendants lack sufficient knowledge or
   18 information to form a belief concerning the truth of the factual allegations contained
   19 therein and on that basis deny such allegations. Paragraph 76 further contains legal
   20 conclusions and argument as to which no response is required.
   21        77.    Answering Paragraph 77, Defendants lack sufficient knowledge or
   22 information to form a belief concerning the truth of the factual allegations contained
   23 therein and on that basis deny such allegations. Paragraph 77 further contains legal
   24 conclusions and argument as to which no response is required.
   25        78.    Answering Paragraph 78, Defendants lack sufficient knowledge or
   26 information to form a belief concerning the truth of the factual allegations contained
   27 therein and on that basis deny such allegations. Paragraph 78 further contains legal
   28 conclusions and argument as to which no response is required.

                                                12
               DEFENDANTS COR AND SNIFFS' ANSWER TO FAC; DEMAND FOR JURY TRIAL
Case 5:20-cv-01544-JGB-SHK Document 16 Filed 11/13/20 Page 13 of 30 Page ID #:128




    1        79.    Answering Paragraph 79, Defendants lack sufficient knowledge or
    2 information to form a belief concerning the truth of the factual allegations contained
    3 therein and on that basis deny such allegations. Paragraph 79 further contains legal
    4 conclusions and argument as to which no response is required.
    5        80.    Answering Paragraph 80, Defendants lack sufficient knowledge or
    6 information to form a belief concerning the truth of the factual allegations contained
    7 therein and on that basis deny such allegations. Paragraph 80 further contains legal
    8 conclusions and argument as to which no response is required.
    9        81.    Answering Paragraph 81, Defendants lack sufficient knowledge or
   10 information to form a belief concerning the truth of the factual allegations contained
   11 therein and on that basis deny such allegations. Paragraph 81 further contains legal
   12 conclusions and argument as to which no response is required.
   13        82.    Answering Paragraph 82, Defendants lack sufficient knowledge or
   14 information to form a belief concerning the truth of the factual allegations contained
   15 therein and on that basis deny such allegations. Paragraph 82 further contains legal
   16 conclusions and argument as to which no response is required.
   17        83.    Answering Paragraph 83, Defendants lack sufficient knowledge or
   18 information to form a belief concerning the truth of the factual allegations contained
   19 therein and on that basis deny such allegations. Paragraph 83 further contains legal
   20 conclusions and argument as to which no response is required.
   21        84.    Answering Paragraph 84, Defendants lack sufficient knowledge or
   22 information to form a belief concerning the truth of the factual allegations contained
   23 therein and on that basis deny such allegations. Paragraph 84 further contains legal
   24 conclusions and argument as to which no response is required.
   25        85.    Answering Paragraph 85, Defendants lack sufficient knowledge or
   26 information to form a belief concerning the truth of the factual allegations contained
   27 therein and on that basis deny such allegations. Paragraph 85 further contains legal
   28 conclusions and argument as to which no response is required.

                                                13
               DEFENDANTS COR AND SNIFFS' ANSWER TO FAC; DEMAND FOR JURY TRIAL
Case 5:20-cv-01544-JGB-SHK Document 16 Filed 11/13/20 Page 14 of 30 Page ID #:129




    1        86.    Answering Paragraph 86, Defendants lack sufficient knowledge or
    2 information to form a belief concerning the truth of the factual allegations contained
    3 therein and on that basis deny such allegations. Paragraph 86 further contains legal
    4 conclusions and argument as to which no response is required.
    5        87.    Answering Paragraph 87, Defendants lack sufficient knowledge or
    6 information to form a belief concerning the truth of the factual allegations contained
    7 therein and on that basis deny such allegations. Paragraph 87 further contains legal
    8 conclusions and argument as to which no response is required.
    9        88.    Answering Paragraph 88, Defendants lack sufficient knowledge or
   10 information to form a belief concerning the truth of the factual allegations contained
   11 therein and on that basis deny such allegations. Paragraph 88 further contains legal
   12 conclusions and argument as to which no response is required.
   13        89.    Answering Paragraph 89, Defendants lack sufficient knowledge or
   14 information to form a belief concerning the truth of the factual allegations contained
   15 therein and on that basis deny such allegations. Paragraph 89 further contains legal
   16 conclusions and argument as to which no response is required.
   17        90.    Answering Paragraph 90, Defendants lack sufficient knowledge or
   18 information to form a belief concerning the truth of the factual allegations contained
   19 therein and on that basis deny such allegations. Paragraph 90 further contains legal
   20 conclusions and argument as to which no response is required.
   21        91.    Answering Paragraph 91, Defendants lack sufficient knowledge or
   22 information to form a belief concerning the truth of the factual allegations contained
   23 therein and on that basis deny such allegations. Paragraph 91 further contains legal
   24 conclusions and argument as to which no response is required.
   25        92.    Answering Paragraph 92, Defendants lack sufficient knowledge or
   26 information to form a belief concerning the truth of the factual allegations contained
   27 therein and on that basis deny such allegations. Paragraph 92 further contains legal
   28 conclusions and argument as to which no response is required.

                                                14
               DEFENDANTS COR AND SNIFFS' ANSWER TO FAC; DEMAND FOR JURY TRIAL
Case 5:20-cv-01544-JGB-SHK Document 16 Filed 11/13/20 Page 15 of 30 Page ID #:130




    1        93.    Answering Paragraph 93, Defendants lack sufficient knowledge or
    2 information to form a belief concerning the truth of the factual allegations contained
    3 therein and on that basis deny such allegations. Paragraph 93 further contains legal
    4 conclusions and argument as to which no response is required.
    5        94.    Answering Paragraph 94, Defendants lack sufficient knowledge or
    6 information to form a belief concerning the truth of the factual allegations contained
    7 therein and on that basis deny such allegations. Paragraph 94 further contains legal
    8 conclusions and argument as to which no response is required.
    9        95.    Answering Paragraph 95, Defendants lack sufficient knowledge or
   10 information to form a belief concerning the truth of the factual allegations contained
   11 therein and on that basis deny such allegations. Paragraph 95 further contains legal
   12 conclusions and argument as to which no response is required.
   13        96.    Answering Paragraph 96, Defendants lack sufficient knowledge or
   14 information to form a belief concerning the truth of the factual allegations contained
   15 therein and on that basis deny such allegations. Paragraph 96 further contains legal
   16 conclusions and argument as to which no response is required.
   17        97.    Answering Paragraph 97, Defendants lack sufficient knowledge or
   18 information to form a belief concerning the truth of the factual allegations contained
   19 therein and on that basis deny such allegations. Paragraph 97 further contains legal
   20 conclusions and argument as to which no response is required.
   21        98.    Answering Paragraph 98, Defendants lack sufficient knowledge or
   22 information to form a belief concerning the truth of the factual allegations contained
   23 therein and on that basis deny such allegations. Paragraph 98 further contains legal
   24 conclusions and argument as to which no response is required.
   25        99.    Answering Paragraph 99, Defendants lack sufficient knowledge or
   26 information to form a belief concerning the truth of the factual allegations contained
   27 therein and on that basis deny such allegations. Paragraph 99 further contains legal
   28 conclusions and argument as to which no response is required.

                                                15
               DEFENDANTS COR AND SNIFFS' ANSWER TO FAC; DEMAND FOR JURY TRIAL
Case 5:20-cv-01544-JGB-SHK Document 16 Filed 11/13/20 Page 16 of 30 Page ID #:131




    1        100. Answering Paragraph 100, Defendants lack sufficient knowledge or
    2 information to form a belief concerning the truth of the factual allegations contained
    3 therein and on that basis deny such allegations. Paragraph 100 further contains legal
    4 conclusions and argument as to which no response is required.
    5        101. Answering Paragraph 101, Defendants lack sufficient knowledge or
    6 information to form a belief concerning the truth of the factual allegations contained
    7 therein and on that basis deny such allegations. Paragraph 101 further contains legal
    8 conclusions and argument as to which no response is required.
    9        102. Answering Paragraph 102, Defendants lack sufficient knowledge or
   10 information to form a belief concerning the truth of the factual allegations contained
   11 therein and on that basis deny such allegations. Paragraph 102 further contains legal
   12 conclusions and argument as to which no response is required.
   13        103. Answering Paragraph 103, Defendants lack sufficient knowledge or
   14 information to form a belief concerning the truth of the factual allegations contained
   15 therein and on that basis deny such allegations. Paragraph 103 further contains legal
   16 conclusions and argument as to which no response is required.
   17        104. Answering Paragraph 104, Defendants lack sufficient knowledge or
   18 information to form a belief concerning the truth of the factual allegations contained
   19 therein and on that basis deny such allegations. Paragraph 104 further contains legal
   20 conclusions and argument as to which no response is required.
   21        105. Answering Paragraph 105, Defendants lack sufficient knowledge or
   22 information to form a belief concerning the truth of the factual allegations contained
   23 therein and on that basis deny such allegations. Paragraph 105 further contains legal
   24 conclusions and argument as to which no response is required.
   25        106. Answering Paragraph 106, Defendants lack sufficient knowledge or
   26 information to form a belief concerning the truth of the factual allegations contained
   27 therein and on that basis deny such allegations. Paragraph 106 further contains legal
   28 conclusions and argument as to which no response is required.

                                                16
               DEFENDANTS COR AND SNIFFS' ANSWER TO FAC; DEMAND FOR JURY TRIAL
Case 5:20-cv-01544-JGB-SHK Document 16 Filed 11/13/20 Page 17 of 30 Page ID #:132




    1        107. Answering Paragraph 107, Defendants lack sufficient knowledge or
    2 information to form a belief concerning the truth of the factual allegations contained
    3 therein and on that basis deny such allegations. Paragraph 107 further contains legal
    4 conclusions and argument as to which no response is required.
    5        108. Answering Paragraph 108, Defendants lack sufficient knowledge or
    6 information to form a belief concerning the truth of the factual allegations contained
    7 therein and on that basis deny such allegations. Paragraph 108 further contains legal
    8 conclusions and argument as to which no response is required.
    9        109. Answering Paragraph 109, Defendants lack sufficient knowledge or
   10 information to form a belief concerning the truth of the factual allegations contained
   11 therein and on that basis deny such allegations. Paragraph 109 further contains legal
   12 conclusions and argument as to which no response is required.
   13        110. Answering Paragraph 110, Defendants lack sufficient knowledge or
   14 information to form a belief concerning the truth of the factual allegations contained
   15 therein and on that basis deny such allegations. Paragraph 110 further contains legal
   16 conclusions and argument as to which no response is required.
   17        111. Answering Paragraph 111, Defendants lack sufficient knowledge or
   18 information to form a belief concerning the truth of the factual allegations contained
   19 therein and on that basis deny such allegations. Paragraph 111 further contains legal
   20 conclusions and argument as to which no response is required.
   21        112. Answering Paragraph 112, Defendants lack sufficient knowledge or
   22 information to form a belief concerning the truth of the factual allegations contained
   23 therein and on that basis deny such allegations. Paragraph 112 further contains legal
   24 conclusions and argument as to which no response is required.
   25        113. Answering Paragraph 113, Defendants lack sufficient knowledge or
   26 information to form a belief concerning the truth of the factual allegations contained
   27 therein and on that basis deny such allegations. Paragraph 113 further contains legal
   28 conclusions and argument as to which no response is required.

                                                17
               DEFENDANTS COR AND SNIFFS' ANSWER TO FAC; DEMAND FOR JURY TRIAL
Case 5:20-cv-01544-JGB-SHK Document 16 Filed 11/13/20 Page 18 of 30 Page ID #:133




    1        114. Answering Paragraph 114, Defendants lack sufficient knowledge or
    2 information to form a belief concerning the truth of the factual allegations contained
    3 therein and on that basis deny such allegations. Paragraph 114 further contains legal
    4 conclusions and argument as to which no response is required.
    5        115. Answering Paragraph 115, Defendants lack sufficient knowledge or
    6 information to form a belief concerning the truth of the factual allegations contained
    7 therein and on that basis deny such allegations. Paragraph 115 further contains legal
    8 conclusions and argument as to which no response is required.
    9        116. Answering Paragraph 116, Defendants lack sufficient knowledge or
   10 information to form a belief concerning the truth of the factual allegations contained
   11 therein and on that basis deny such allegations. Paragraph 116 further contains legal
   12 conclusions and argument as to which no response is required.
   13        117. Answering Paragraph 117, Defendants lack sufficient knowledge or
   14 information to form a belief concerning the truth of the factual allegations contained
   15 therein and on that basis deny such allegations. Paragraph 117 further contains legal
   16 conclusions and argument as to which no response is required.
   17        118. Answering Paragraph 118, Defendants lack sufficient knowledge or
   18 information to form a belief concerning the truth of the factual allegations contained
   19 therein and on that basis deny such allegations. Paragraph 118 further contains legal
   20 conclusions and argument as to which no response is required.
   21        119. Answering Paragraph 119, Defendants lack sufficient knowledge or
   22 information to form a belief concerning the truth of the factual allegations contained
   23 therein and on that basis deny such allegations. Paragraph 119 further contains legal
   24 conclusions and argument as to which no response is required.
   25        120. Answering Paragraph 120, Defendants lack sufficient knowledge or
   26 information to form a belief concerning the truth of the factual allegations contained
   27 therein and on that basis deny such allegations. Paragraph 120 further contains legal
   28 conclusions and argument as to which no response is required.

                                                18
               DEFENDANTS COR AND SNIFFS' ANSWER TO FAC; DEMAND FOR JURY TRIAL
Case 5:20-cv-01544-JGB-SHK Document 16 Filed 11/13/20 Page 19 of 30 Page ID #:134




    1        121. Answering Paragraph 121, Defendants lack sufficient knowledge or
    2 information to form a belief concerning the truth of the factual allegations contained
    3 therein and on that basis deny such allegations. Paragraph 121 further contains legal
    4 conclusions and argument as to which no response is required.
    5        122. Answering Paragraph 122, Defendants lack sufficient knowledge or
    6 information to form a belief concerning the truth of the factual allegations contained
    7 therein and on that basis deny such allegations. Paragraph 122 further contains legal
    8 conclusions and argument as to which no response is required.
    9        123. Answering Paragraph 123, Defendants lack sufficient knowledge or
   10 information to form a belief concerning the truth of the factual allegations contained
   11 therein and on that basis deny such allegations. Paragraph 123 further contains legal
   12 conclusions and argument as to which no response is required.
   13        124. Answering Paragraph 124, Defendants lack sufficient knowledge or
   14 information to form a belief concerning the truth of the factual allegations contained
   15 therein and on that basis deny such allegations. Paragraph 124 further contains legal
   16 conclusions and argument as to which no response is required.
   17        125. Answering Paragraph 125, Defendants lack sufficient knowledge or
   18 information to form a belief concerning the truth of the factual allegations contained
   19 therein and on that basis deny such allegations. Paragraph 125 further contains legal
   20 conclusions and argument as to which no response is required.
   21        126. Answering Paragraph 126, Defendants lack sufficient knowledge or
   22 information to form a belief concerning the truth of the factual allegations contained
   23 therein and on that basis deny such allegations. Paragraph 126 further contains legal
   24 conclusions and argument as to which no response is required.
   25        127. Answering Paragraph 127, Defendants lack sufficient knowledge or
   26 information to form a belief concerning the truth of the factual allegations contained
   27 therein and on that basis deny such allegations. Paragraph 127 further contains legal
   28 conclusions and argument as to which no response is required.

                                                19
               DEFENDANTS COR AND SNIFFS' ANSWER TO FAC; DEMAND FOR JURY TRIAL
Case 5:20-cv-01544-JGB-SHK Document 16 Filed 11/13/20 Page 20 of 30 Page ID #:135




    1        128. Answering Paragraph 128, Defendants lack sufficient knowledge or
    2 information to form a belief concerning the truth of the factual allegations contained
    3 therein and on that basis deny such allegations. Paragraph 128 further contains legal
    4 conclusions and argument as to which no response is required.
    5        129. Answering Paragraph 129, Defendants lack sufficient knowledge or
    6 information to form a belief concerning the truth of the factual allegations contained
    7 therein and on that basis deny such allegations. Paragraph 129 further contains legal
    8 conclusions and argument as to which no response is required.
    9        130. Answering Paragraph 130, Defendants lack sufficient knowledge or
   10 information to form a belief concerning the truth of the factual allegations contained
   11 therein and on that basis deny such allegations. Paragraph 130 further contains legal
   12 conclusions and argument as to which no response is required.
   13        131. Answering Paragraph 131, Defendants lack sufficient knowledge or
   14 information to form a belief concerning the truth of the factual allegations contained
   15 therein and on that basis deny such allegations. Paragraph 131 further contains legal
   16 conclusions and argument as to which no response is required.
   17        132. Answering Paragraph 132, Defendants lack sufficient knowledge or
   18 information to form a belief concerning the truth of the factual allegations contained
   19 therein and on that basis deny such allegations. Paragraph 132 further contains legal
   20 conclusions and argument as to which no response is required.
   21        133. Answering Paragraph 133, Defendants lack sufficient knowledge or
   22 information to form a belief concerning the truth of the factual allegations contained
   23 therein and on that basis deny such allegations. Paragraph 133 further contains legal
   24 conclusions and argument as to which no response is required.
   25        134. Answering Paragraph 134, Defendants lack sufficient knowledge or
   26 information to form a belief concerning the truth of the factual allegations contained
   27 therein and on that basis deny such allegations. Paragraph 134 further contains legal
   28 conclusions and argument as to which no response is required.

                                                20
               DEFENDANTS COR AND SNIFFS' ANSWER TO FAC; DEMAND FOR JURY TRIAL
Case 5:20-cv-01544-JGB-SHK Document 16 Filed 11/13/20 Page 21 of 30 Page ID #:136




    1        135. Answering Paragraph 135, Defendants lack sufficient knowledge or
    2 information to form a belief concerning the truth of the factual allegations contained
    3 therein and on that basis deny such allegations. Paragraph 135 further contains legal
    4 conclusions and argument as to which no response is required.
    5        136. Answering Paragraph 136, Defendants lack sufficient knowledge or
    6 information to form a belief concerning the truth of the factual allegations contained
    7 therein and on that basis deny such allegations. Paragraph 136 further contains legal
    8 conclusions and argument as to which no response is required.
    9        137. Answering Paragraph 137, Defendants lack sufficient knowledge or
   10 information to form a belief concerning the truth of the factual allegations contained
   11 therein and on that basis deny such allegations. Paragraph 137 further contains legal
   12 conclusions and argument as to which no response is required.
   13        138. Answering Paragraph 138, Defendants lack sufficient knowledge or
   14 information to form a belief concerning the truth of the factual allegations contained
   15 therein and on that basis deny such allegations. Paragraph 138 further contains legal
   16 conclusions and argument as to which no response is required.
   17        139. Answering Paragraph 139, Defendants lack sufficient knowledge or
   18 information to form a belief concerning the truth of the factual allegations contained
   19 therein and on that basis deny such allegations. Paragraph 139 further contains legal
   20 conclusions and argument as to which no response is required.
   21        140. Answering Paragraph 140, Defendants lack sufficient knowledge or
   22 information to form a belief concerning the truth of the factual allegations contained
   23 therein and on that basis deny such allegations. Paragraph 140 further contains legal
   24 conclusions and argument as to which no response is required.
   25        141. Answering Paragraph 141, Defendants lack sufficient knowledge or
   26 information to form a belief concerning the truth of the factual allegations contained
   27 therein and on that basis deny such allegations. Paragraph 141 further contains legal
   28 conclusions and argument as to which no response is required.

                                                21
               DEFENDANTS COR AND SNIFFS' ANSWER TO FAC; DEMAND FOR JURY TRIAL
Case 5:20-cv-01544-JGB-SHK Document 16 Filed 11/13/20 Page 22 of 30 Page ID #:137




    1        142. Answering Paragraph 142, Defendants lack sufficient knowledge or
    2 information to form a belief concerning the truth of the factual allegations contained
    3 therein and on that basis deny such allegations. Paragraph 142 further contains legal
    4 conclusions and argument as to which no response is required.
    5        143. Answering Paragraph 143, Defendants lack sufficient knowledge or
    6 information to form a belief concerning the truth of the factual allegations contained
    7 therein and on that basis deny such allegations. Paragraph 143 further contains legal
    8 conclusions and argument as to which no response is required.
    9        144. Answering Paragraph 144, Defendants lack sufficient knowledge or
   10 information to form a belief concerning the truth of the factual allegations contained
   11 therein and on that basis deny such allegations. Paragraph 144 further contains legal
   12 conclusions and argument as to which no response is required.
   13        145. Answering Paragraph 145, Defendants lack sufficient knowledge or
   14 information to form a belief concerning the truth of the factual allegations contained
   15 therein and on that basis deny such allegations. Paragraph 145 further contains legal
   16 conclusions and argument as to which no response is required.
   17        146. Answering Paragraph 146, Defendants lack sufficient knowledge or
   18 information to form a belief concerning the truth of the factual allegations contained
   19 therein and on that basis deny such allegations. Paragraph 146 further contains legal
   20 conclusions and argument as to which no response is required.
   21        147. Answering Paragraph 147, Defendants lack sufficient knowledge or
   22 information to form a belief concerning the truth of the factual allegations contained
   23 therein and on that basis deny such allegations. Paragraph 147 further contains legal
   24 conclusions and argument as to which no response is required.
   25        148. Answering Paragraph 148, Defendants lack sufficient knowledge or
   26 information to form a belief concerning the truth of the factual allegations contained
   27 therein and on that basis deny such allegations. Paragraph 148 further contains legal
   28 conclusions and argument as to which no response is required.

                                                22
               DEFENDANTS COR AND SNIFFS' ANSWER TO FAC; DEMAND FOR JURY TRIAL
Case 5:20-cv-01544-JGB-SHK Document 16 Filed 11/13/20 Page 23 of 30 Page ID #:138




    1         149. Answering Paragraph 149, Defendants lack sufficient knowledge or
    2 information to form a belief concerning the truth of the factual allegations contained
    3 therein and on that basis deny such allegations. Paragraph 149 further contains legal
    4 conclusions and argument as to which no response is required.
    5         150. Answering Paragraph 150, Defendants lack sufficient knowledge or
    6 information to form a belief concerning the truth of the factual allegations contained
    7 therein and on that basis deny such allegations. Paragraph 150 further contains legal
    8 conclusions and argument as to which no response is required.
    9         151. Answering Paragraph 151, Defendants lack sufficient knowledge or
   10 information to form a belief concerning the truth of the factual allegations contained
   11 therein and on that basis deny such allegations. Paragraph 151 further contains legal
   12 conclusions and argument as to which no response is required.
   13                              AFFIRMATIVE DEFENSES
   14         Defendants plead the following separate defenses. Defendants reserve the right
   15 to assert additional affirmative defenses that discovery indicates are proper.
   16                          FIRST AFFIRMATIVE DEFENSE
   17                                 (Statute of Limitations)
   18         152. Plaintiffs' First Amended Complaint fails to state a claim upon which
   19 relief can be granted.
   20         153. Plaintiffs' First Amended Complaint also fails to state a claim against
   21 any defendant in this action.
   22         154. Plaintiffs' claims are time-barred by the operative statute(s) of limitations
   23 (including, but not limited to, California Code of Civil Procedure § 335.1).
   24                          SECOND AFFIRMATIVE DEFENSE
   25                               (Tort Claims Act Violation)
   26         155. This action is barred by the Plaintiffs' failure to comply with the
   27 government tort claims presentation requirements, California Government Code §
   28

                                                  23
                DEFENDANTS COR AND SNIFFS' ANSWER TO FAC; DEMAND FOR JURY TRIAL
Case 5:20-cv-01544-JGB-SHK Document 16 Filed 11/13/20 Page 24 of 30 Page ID #:139




    1 900, et seq., including but not limited to §§ 900, 900.4, 901, 905, 905.2, 910, 911,
    2 911.2, 911.4, 945.4, 945.6, 946.6, 950.2, and 950.6, to the extent applicable.
    3         156. The First Amended Complaint is barred based on Plaintiffs' failure to
    4 exhaust administrative remedies prior to filing this lawsuit.
    5         157. Plaintiffs' recovery is barred for failure to timely comply with the
    6 provisions of the claims statutes, including, but not limited to California Government
    7 Code §§ 901, 905, 905.2, 911.2, 945.4, 945.6, 950.2.
    8         158. Plaintiffs' recovery is barred because the causes of action stated in the
    9 First Amended Complaint do not correspond with the legal claims asserted in
   10 Plaintiff's written claim. The First Amended Complaint thereby alleges legal bases
   11 for recovery which are not fairly reflected in the written claim.
   12                         THIRD AFFIRMATIVE DEFENSE
   13                          (Waiver, Estoppel, Unclean Hands)
   14         159. Defendants allege that Plaintiffs' action is barred by reason of conduct,
   15 actions and inactions of plaintiffs which amount to and constitute a waiver of any
   16 right plaintiffs may or might have had in reference to the matters and things alleged
   17 in the First Amended Complaint, or that otherwise estop plaintiffs from recovery in
   18 this action, including but not limited to the doctrine of unclean hands.
   19                        FOURTH AFFIRMATIVE DEFENSE
   20                             (Failure to Mitigate Damages)
   21         160. Plaintiffs' claims are barred or limited to the extent plaintiffs failed to
   22 mitigate plaintiffs' injuries or damages, if there were any. Plaintiffs have failed to
   23 mitigate the damages, if any, which plaintiffs have sustained, and to exercise
   24 reasonable care to avoid the consequences of harms, if any, in that, among other
   25 things, plaintiffs have failed to use reasonable diligence in caring for any injuries,
   26 failed to use reasonable means to prevent aggravation of any injuries and failed to
   27 take reasonable precautions to reduce any injuries and damages.
   28                          FIFTH AFFIRMATIVE DEFENSE

                                                 24
                DEFENDANTS COR AND SNIFFS' ANSWER TO FAC; DEMAND FOR JURY TRIAL
Case 5:20-cv-01544-JGB-SHK Document 16 Filed 11/13/20 Page 25 of 30 Page ID #:140




    1                      (Contributory and/or Comparative Liability)
    2        161. Plaintiffs'    claims    are    barred    or    limited    by    plaintiffs'
    3 contributory/comparative negligence or other conduct, acts, or omissions, and to the
    4 extent plaintiffs suffered any injury or damages, it was the result of plaintiff's own
    5 negligent or deliberate actions or omissions.
    6        162. Plaintiffs' recovery is barred because any injury or damage suffered by
    7 plaintiffs were caused solely by reason of the plaintiffs' wrongful acts and conduct.
    8 The conduct set forth in the First Amended Complaint, if and to the extent it occurred,
    9 was privileged and justified and done with a good faith belief that it was correct and
   10 no action may be taken against the answering defendants on account of such conduct.
   11                           SIXTH AFFIRMATIVE DEFENSE
   12                  (Public Entity/Employee Immunity for Others' Torts)
   13        163. Plaintiffs' recovery is barred because public entities and employees are
   14 immune from liability for any injury caused by the act or omission of another person.
   15 Gov. Code §§ 815 et seq., 820.2 et seq.
   16        164. The answering defendants are informed and believe and thereon allege
   17 that if plaintiffs sustained any injury or damages, such injury or damages were solely
   18 caused or contributed to by the wrongful conduct of other defendants and/or entities
   19 or persons other than the answering defendants. To the extent that plaintiffs' damages
   20 were so caused, any recovery by plaintiffs as against the answering defendants should
   21 be subject to proportionately comparative equitable indemnity/contribution from such
   22 third parties.
   23                        SEVENTH AFFIRMATIVE DEFENSE
   24             (Public Entity/Employee Immunity for Discretionary Acts)
   25        165. There is no liability for any injury or damages, if any there were,
   26 resulting from an exercise of discretion vested in a public employee, whether or not
   27 such discretion be abused. Gov. Code § 815.2, 820.2, 820.4, 820.8, 820 et seq.
   28

                                                 25
               DEFENDANTS COR AND SNIFFS' ANSWER TO FAC; DEMAND FOR JURY TRIAL
Case 5:20-cv-01544-JGB-SHK Document 16 Filed 11/13/20 Page 26 of 30 Page ID #:141




    1         166. Plaintiffs' recovery is barred because public entities and employees are
    2 immune from liability for discharging their mandatory duties with reasonable
    3 diligence.
    4         167. A public employee may not be held liable for injuries or damages, if any,
    5 caused by failure to adopt or by adoption of an enactment or by failure to enforce an
    6 enactment and/or law, for an injury caused by his issuance, denial, suspension or
    7 revocation or by his failure or refusal to issue, deny, suspend or revoke, any permit,
    8 license, certificate, approval, order, or similar authorization, where he is authorized
    9 by enactment to determine whether or not such authorization should be issued, denied,
   10 suspended or revoked, pursuant to Government Code §§ 818.2, 818.4, 818.8, 821 and
   11 821.2. Based thereon, the answering defendants are immune from liability for any
   12 injuries claimed by plaintiffs, herein.
   13         168. This/these defendants are immune for any detriment resulting from any
   14 of its actions or omissions at the time of the incident of which plaintiffs complain
   15 pursuant to Government Code § 810 et seq., 815 et seq., 820 et seq., and 845 et seq.,
   16 including, but not limited to, §§ 810, 810.2, 810.4, 810.6, 810.8, 811, 811.2, 811.4,
   17 811.6, 811.8, 820.6, 820.8, 821, 821.2, 821.4, 821.6, 821.8, 822.2, 830.5, 830.6,
   18 835.4, 844.6, and Government Code §§ 854, et seq., including, but not limited to, §§
   19 845.6, 854.6, 854.8(a)(2), and §§ 855.4, 855.6, 855.8 and 856.4.
   20                        EIGHTH AFFIRMATIVE DEFENSE
   21                               (Public Entity Immunity)
   22         169. To the extent that the First Amended Complaint attempts to predicate
   23 liability upon any public entity defendants or any employees thereof for purported
   24 negligence in retention, hiring, employment, training, or supervision of any public
   25 employee, such liability is barred by Government Code sections 815.2 and 820.2 and
   26 Herndon v. County of Marin (1972) 25 Cal. App. 3d 933, 935, 936, rev’d on other
   27 grounds by Sullivan v. County of Los Angeles (1974) 12 Cal.3d 710; and by the lack
   28 of any duty running to any plaintiffs; by the fact that any such purported act or

                                                26
                DEFENDANTS COR AND SNIFFS' ANSWER TO FAC; DEMAND FOR JURY TRIAL
Case 5:20-cv-01544-JGB-SHK Document 16 Filed 11/13/20 Page 27 of 30 Page ID #:142




    1 omission is governed exclusively by statute and is outside the purview of any public
    2 employees’ authority; and by the failure of any such acts or omissions to be the
    3 proximate or legal cause of any injury alleged in the First Amended Complaint. See
    4 de Villers v. County of San Diego, 156 Cal.App.4th 238, 251-253, 255-256 (2007).
    5         170. These defendants may not be held liable on a respondeat superior theory
    6 for any negligent or wrongful act or omission on the part of any subordinate. Cal.
    7 Government Code §§ 844.6, 845.6; Cal. Civil Code § 2351; Malloy v. Fong (1951)
    8 37 Cal.2d 356, 378-379; Monell v. Department of Social Services of the City of New
    9 York (1978) 436 U.S. 658; Larez v. City of Los Angeles (9th Cir. 1991) 946 F.2d 630,
   10 645-646; cf. City of Canton v. Harris, 489 U.S. 378, 388-389 (1989); City of Los
   11 Angeles v. Heller, 475 U.S. 796 (1986).
   12                         NINTH AFFIRMATIVE DEFENSE
   13                    (Qualified Immunity & Good Faith Immunity)
   14         171. Defendants and its agents or officers at all times relevant to this action
   15 acted reasonably and prudently under the circumstances. Defendants therefore assert
   16 the individual defendants’ Qualified Immunity from liability to the fullest extent
   17 applicable.
   18         172. Defendants are immune from liability under the Federal Civil Rights Act
   19 because they acted in good faith with an honest and reasonable belief that their actions
   20 were necessary and appropriate. Defendants are immune from liability under the
   21 Federal Civil Rights Act because a reasonable police officer could believe that their
   22 acts and conduct were appropriate. Defendants are immune from liability under the
   23 Federal Civil Rights Act because their conduct did not violate clearly established
   24 rights. Defendants are also immune from liability under the doctrine of Qualified
   25 Immunity.
   26         173. At all relevant times, defendants acted within the scope of discretion,
   27 with due care, and good faith fulfillment of responsibilities pursuant to applicable
   28 statutes, rules and regulation, within the bounds of reason, and with the good faith

                                                 27
                DEFENDANTS COR AND SNIFFS' ANSWER TO FAC; DEMAND FOR JURY TRIAL
Case 5:20-cv-01544-JGB-SHK Document 16 Filed 11/13/20 Page 28 of 30 Page ID #:143




    1 belief that their actions comported with all applicable federal and state laws. Harlow
    2 v. Fitzgerald (1982) 457 U.S. 800; Cal Gov. Code §§ 815.2 and 820.2.
    3                         TENTH AFFIRMATIVE DEFENSE
    4                                 (Assumption of Risk)
    5        174. At the times and places referred to in the First Amended Complaint for
    6 Damages, and before such event, plaintiffs knew, appreciated, and understood each
    7 and every risk involved in placing themselves in the position which plaintiffs then
    8 assumed, and willingly, knowingly and voluntarily assumed each of such risks,
    9 including, but not limited to, the risk of suffering personal injury and/or lawful
   10 deprivation of right(s).
   11                      ELEVENTH AFFIRMATIVE DEFENSE
   12                   (Outside the Course and Scope of Employment)
   13        175. At the times and places referred to in the First Amended Complaint for
   14 Damages that refer to Kevin Duffy's alleged sexual assaults or other similar conduct
   15 associated with the Sheriff's Activities League, California Police Activities/Athletic
   16 League and/or the National Police Activities/Athletic League, those acts were not
   17 within the course or scope of his employment as an Investigator with RCSD. The
   18 alleged conduct of did not occur while Kevin Duffy was on duty as an Investigator
   19 for RCSD. Further, the alleged conduct did not occur while Kevin Duffy was
   20 exercising his authority as a peace officer. The alleged results of his conduct did not
   21 stem from the use of his authority as a peace officer.
   22 ///
   23 ///
   24 ///
   25 ///
   26 ///
   27 ///
   28 ///

                                                28
               DEFENDANTS COR AND SNIFFS' ANSWER TO FAC; DEMAND FOR JURY TRIAL
Case 5:20-cv-01544-JGB-SHK Document 16 Filed 11/13/20 Page 29 of 30 Page ID #:144




    1                       TWELFTH AFFIRMATIVE DEFENSE
    2         176. Defendants contend that they cannot fully anticipate all affirmative
    3 defenses that may be applicable to this action based on the conclusory terms used in
    4 Plaintiffs' First Amended Complaint. Accordingly, Defendants expressly reserve the
    5 right to assert additional affirmative defenses if and to the extent that such affirmative
    6 defenses become applicable.
    7 DATED: November 13, 2020               MANNING & KASS
                                             ELLROD, RAMIREZ, TRESTER LLP
    8
    9
   10                                        By:         /s/ Eugene P. Ramirez
   11                                              Eugene P. Ramirez , Esq.
                                                   Tony M. Sain, Esq.
   12
                                                   Garros Chan, Esq.
   13                                              Attorneys for Defendants, COUNTY OF
   14                                              RIVERSIDE and STAN SNIFF

   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                   29
                DEFENDANTS COR AND SNIFFS' ANSWER TO FAC; DEMAND FOR JURY TRIAL
Case 5:20-cv-01544-JGB-SHK Document 16 Filed 11/13/20 Page 30 of 30 Page ID #:145




    1                               DEMAND FOR JURY TRIAL
    2         Defendants, COUNTY OF RIVERSIDE and STAN SNIFF, hereby demand
    3 trial of this matter by jury as to each issue triable by jury.
    4                                  PRAYER FOR RELIEF
    5         WHEREFORE, Defendants pray for relief as follows:
    6         1.       That the First Amended Complaint be dismissed, with prejudice and in
    7 its entirety;
    8         2.       That Plaintiffs take nothing by reason of this First Amended Complaint
    9 and that judgment be entered against Plaintiffs and in favor of Defendants;
   10         3.       That Defendants be awarded their costs incurred in defending this
   11 action; and
   12         4.       That Defendants be granted such other and further relief as the Court
   13 may deem just and proper.
   14 DATED: November 13, 2020                MANNING & KASS
                                              ELLROD, RAMIREZ, TRESTER LLP
   15
   16
   17                                         By:         /s/ Eugene P. Ramirez
   18                                               Eugene P. Ramirez, Esq.
                                                    Tony M. Sain, Esq.
   19
                                                    Garros Chan, Esq.
   20                                               Attorneys for Defendants, COUNTY OF
   21                                               RIVERSIDE and STAN SNIFF

   22
   23
   24
   25
   26
   27
   28

                                                    30
                   DEFENDANTS COR AND SNIFFS' ANSWER TO FAC; DEMAND FOR JURY TRIAL
